START, J.
The defendant conceded that he took and sold the goods in question, but claimed that he acquired title to them by purchase from the plaintiff, and put in evidence a bill of sale purporting to be signed by the plaintiff. The plaintiff denied the sale and the execution of the bill of sale, and claimed that, just prior to the date of the bill of *670sale, the defendant frightened and induced him to leave the state by falsely stating to him that he was about to be arrested for the crime of bigamy; and that these statements were made for the purpose of getting the goods in question into his possession. In support of this claim, the plaintiff was allowed to testify that the defendant told him if he did not leave town he would be arrested; that the sheriff was after him. The evidence was properly received in support of the plaintiff’s claim. If the claim made by the plaintiff was established by the evidence, it tended to account for the defendant’s possession of the goods and make the plaintiff’s claim that he had not sold them more probable.
It is claimed that there was error in the charge of the court in respect to certain letters. We have not been furnished with copies of the letters and do not know their contents. The letters may have tended to establish the plaintiff’s claim. We cannot, for the purpose of finding error in the charge, presume that they did not.

Judgment affirmed.